Citation Nr: 1625056	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected panic disorder with agoraphobia or hypertension.

3.  Entitlement to service connection for a psychiatric disorder, other than panic disorder with agoraphobia.

4.  Entitlement to a disability rating greater than 30 percent for service-connected panic disorder with agoraphobia prior to April 4, 2013 and greater than 50 percent on and after April 4, 2013.

5.  Entitlement to a disability rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine.

6.  Entitlement to a disability rating greater than 10 percent for service-connected hypertension.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from September 1982 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in December 2010 and October 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

A June 2015 rating decision increased the evaluation of the Veteran's panic disorder with agoraphobia to 50 percent, effective from April 4, 2013.  The Veteran has not expressed satisfaction with this grant and the increase did not date back to the receipt of his claim.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In February 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issues of entitlement to service connection for hearing loss, a heart disorder, and a psychiatric disorder other than panic disorder with agoraphobia, as well as entitlement to higher evaluation for panic disorder with agoraphobia and hypertension; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the lumbar spine has been manifested by chronic pain resulting in forward flexion to no worse than 50 degrees when considering additional functional loss and/or impairment, and is not shown to result in ankylosis of the spine, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for lumbar degenerative disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters on August 9, 2010 and July 29, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service records, have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

Here, the Veteran was afforded VA examinations in August 2011 and March 2014.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's lumbar spine claim.  In this case, the VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary for the Board to evaluate his service-connected lumbar disc disease under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations, so there is adequate medical evidence of record to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the Veteran's alleged symptoms and all medical treatment.  Therefore, not only were the issues explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim, were also explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.

Law and Analysis

The Veteran is seeking higher disability ratings for his service-connected degenerative disease of the lumbar spine and service-connected hypertension. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's lumbar degenerative disease is evaluated as 20 percent disabling, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A separate 10 percent disability rating was granted in a June 2015 rating decision for radiculopathy involving the right lower extremity.  The Veteran did not appeal; thus, the issue of a separate evaluation for the right lower extremity is not on appeal and is not considered herein.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71, DC 5242.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

In support of the current claim, are VA and private outpatient treatment records dated from May 2009 to April 2011 which, in general, do not include any specific findings showing lumbar range of motion or addressing functional impairment.  The Veteran reported back pain.  There were no days of prescribed bed rest for IDS and no findings or history to suggest any bladder, bowel, or erectile dysfunction.  

The Veteran underwent VA examination in August 2011.  His history of in-service back injury and current symptoms were summarized and an examination was performed.  His primary complaint was of low back pain with occasional flare ups with bending over, yard work, or golfing.  There was no history of hospitalization or surgery and he did not require a cane or other walking device.  On examination range of motion of the thoracolumbar spine showed flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees bilaterally, and lateral bending to 30 degrees, bilaterally.  There was no change in range of motion with repetition and no additional functional loss or impairment with repetition.  There was also no localized tenderness or pain to palpation or evidence of guarding or muscle spasm.  Neurological examination of the lower extremities was essentially negative.  Muscle strength testing was normal at 5/5 throughout.  Muscle tone was normal and there was no atrophy.  Reflex examination was normal at 2+ and sensory examination was also normal for light touch.  Straight leg raising was negative, but there was evidence of mild radicular pain in the right lower extremity.  There were no other neurologic abnormalities, including bowel or bladder problems.  The examiner found there was no IDS of the thoracolumbar spine.  The Veteran's spine disability impacted his ability to work in that he could not perform duties for installing alarm devices in business and homes.  The clinical impression was lumbar strain. 

The Veteran was next examined for his spine disability in March 2014.  It was noted that since his last VA examination an MRI of his lower back revealed degenerative joint disease and L4-5 disc bulge.  An EMG was normal, despite the Veteran's complaints of occasional sciatica on the right side.  The back symptoms are treated with Motrin, ice, heat, and exercises, with flare ups occurring every 4 months when he bends the wrong way.  The Veteran reported avoiding heavy lifting.  On examination, range of motion of the thoracolumbar spine showed flexion to 60 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees bilaterally, and bilateral rotation to 30 degrees, all with pain at the end range of motion.  Upon repetitive use testing, there was flexion to 50 degrees; the remaining ranges of motion were unchanged.  The examiner found additional functional loss and/or impairment after repetitive use testing, including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness and muscle spasm that did not resulting in an abnormal gait or spinal contour, and no guarding.  There was no history of hospitalization or surgery.  

The neurological portion of the exam revealed decreased motor strength of 4/5 in the right lower extremity, but normal muscle tone and no evidence of atrophy.  There was 5/5 strength of the left lower extremity.  Reflex examination revealed knee and ankle jerk was diminished at 1+ bilaterally.  Sensory examination was normal for light touch throughout both lower extremities.  Straight leg raising was negative, but there was intermittent severe radicular pain and numbness as well as moderate paresthesia/dysesthesias in the right lower extremity.  There was no ankylosis.  The examiner found there was IDS, but that there were no incapacitating episodes over the last 12 months.  It was noted that the major functional impact was increased pain with prolonged standing, bending, and difficulty doing laundry.  The clinical impression was degenerative arthritis and intervertebral disc syndrome of the spine.

There is no indication in the record that the Veteran has sought or received regular treatment for his back since the March 2014 VA examination.  

The Board finds that the criteria for a rating greater than 20 percent for the Veteran's lumbar spine disability are not met.  The record during this time period indicates flexion to 50 degrees at its worst, when considering additional functional loss due to repetitive use.  This does not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  The 2011 VA examination noted there was no additional functional loss and the 2014 VA examination noted that the functional loss was less movement than normal, to include 50 degrees of flexion.  The other findings regarding impairment, to include flare-ups every 4 months, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight-bearing, localized tenderness, and muscle spasm that did not result in an abnormal gait or spinal contour, and no guarding, do not rise to the level of approximately 30 degrees of flexion or ankylosis.  See 38 C.F.R. § 4.71, DC 5242; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Furthermore the Veteran's measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  Thus, the Board finds that the criteria for an evaluation greater than 20 percent under DC 5242 are not met.

Additionally, an increased evaluation is not warranted under the criteria for IDS, as the Veteran has not reported incapacitating episodes which required bed rest prescribed by a physician.  Moreover, the 2011 VA examiner found there was no IDS and the 2014 VA examiner expressly found there were no such episodes.   Thus, an increased evaluation under these codes is not for assignment.  See 38 C.F.R. § 4.71a, DC 5243.

The Board has also considered whether separate evaluations are for assignment for any objective neurologic manifestations of the Veteran's lumbar spine disability.  As noted above, the right leg symptoms are considered in a separate evaluation that the Veteran did not appeal and are not considered herein.  See Rating Decision, dated June 17, 2015.  Additionally, the evidence of record found no left leg neurological manifestations - the 2011 VA examiner found normal muscle strength of the bilateral lower extremities, normal reflex and sensory examinations of the extremities, negative straight leg raising in the left lower extremity, and no other neurologic abnormalities, including bowel or bladder problems.  The 2014 VA examiner found diminished left lower extremity reflexes, but normal strength, sensory examination, and straight leg raising.  Accordingly, the evidence does not support the award of a separate evaluation for any objective neurological manifestations.  

The Board has also considered whether the service-connected lumbar degenerative disease claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Rather, the manifestations of the Veteran's lumbar spine disability are fully contemplated by the schedular rating criteria.  He has reported chronic back pain, limited range of motion, neurological symptoms in the right lower extremity, and other functional loss, which are expressly contemplated by the rating criteria which assess range of motion, the possibility for separate evaluations for neurological symptoms, and additional functional loss and impairment, including pain.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

A disability rating greater than 20 percent for lumbar degenerative disc disease is denied.



REMAND

The Veteran is seeking to establish service connection for bilateral hearing loss, a heart disorder, and psychiatric disorder.  He is also seeking higher disability ratings for his service-connected panic disorder with agoraphobia and his hypertension.  The Board finds that the evidence currently of record is insufficient to decide these claims and that further evidentiary development is therefore needed before a decision can be reached on the merits.

With regard to hypertension, remand is required for a current examination.  Although the record shows that the Veteran failed to appear for a September r28, 2010 VA examination and was duly notified in a February 2013 statement of the case, he did not submit any statement regarding good cause for failure to appear.  A VA Medical Center Report of Hospitalization, however, indicates the Veteran was hospitalized from September 27, 2010 to October r1, 2010 for opioid dependency.  Accordingly, he was not available for such an examination and should have been provided another examination at that time.  As there is no more recent VA examination, the Board finds that remand is required to obtain an updated picture of the Veteran's hypertension disability.

With regard to bilateral hearing loss, remand is required for an examination.  An August 2011 audiogram indicated the Veteran's hearing was clinically normal for the right ear and that he had diminished hearing in the left ear that was not disabling per 38 C.F.R. § 3.385.  Referring to service treatment records, the examiner concluded that a shift in the Veteran's right ear during service was caused by military noise exposure.  However because there were no significant shifts noted for the left ear, it was less likely than not that the left ear hearing loss is related to his military noise exposure.  Instead the examiner seemed to suggest that the Veteran's left ear hearing loss was due to his occupational history as a machine operator and installing/testing fire alarms.  AT the February 2015 hearing, however, the Veteran reported that his hearing had worsened.  Thus, in view of the examiner's opinion relating at least some of the Veteran's hearing loss to service and the possibility that there may now be hearing loss for VA purposes, the Veteran should be afforded a current audiological examination.  

With regard to the heart disorder, remand is required for a medical opinion.  The Veteran is seeking service connection on a secondary basis based on his belief that his current heart condition was caused, or made worse, by his service-connected disability.  At his February 2016 Board hearing, the Veteran testified that his private doctor indicated that his current heart problems could be related to service-connected panic disorder with agoraphobia and/or hypertension.  Therefore, based on his credible testimony, a medical opinion is needed addressing the etiology and onset of any currently diagnosed heart condition, to include whether such is proximately due or aggravated by any of his service-connected disabilities.  See 38 C.F.R. § 3.310 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's psychiatric disorder, remand is required for a current examination.  The Veteran was last afforded a VA psychiatric examination in March 2014.  At that time the examiner concluded the Veteran did not have any other psychiatric disorder other than his service-connected panic disorder, but did not adequately address the prior diagnoses of depression, bipolar disorder, and PTSD rendered during the appeal period.  He also testified during his February 2016 Board hearing, and the medical evidence suggests, that his service-connected panic disorder may have increased in severity since 2014.  Consequently, a new VA examination is warranted for the claims of entitlement to service connection for a psychiatric disorder, other than panic disorder with agoraphobia and entitlement to an increased rating for panic disorder with agoraphobia.

The Board also notes that although the Veteran has treated these as separate claims, it is unclear from the medical evidence of record that these manifestations are not part and parcel of the same psychiatric disorder.  Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  As a result, the VA examiner should also offer an opinion as to whether the Veteran has separate disabilities manifested by either depression, bipolar disorder, and/or PTSD that have distinct symptomatology apart from the service-connected panic disorder with agoraphobia.

Finally, the Board notes that the TDIU claim is inextricably intertwined with the service connection and increased rating claims.  A positive decision on any of the above claims, particularly the appropriate ratings for his panic disorder, could have a significant impact upon his TDIU claim.  The AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence from disability providers or a medical opinion, as is deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated after January 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Obtain the Veteran's Vocational and Rehabilitation folder.

4.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of the Veteran's panic disorder with agoraphobia.  The entire claims file should be made available to and be reviewed by each examiner.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, and the examiners must review the results of any testing prior to completing the reports.  An explanation for all requested opinions shall be provided.  

First, the examiner must specifically identify all appropriate psychiatric diagnoses other than panic disorder with agoraphobia.  If the Veteran is found to have a psychiatric disorder other than panic disorder with agoraphobia please provide an opinion as to whether it is at least as likely as not i.e., at least a 50 percent probability or greater, that each such currently diagnosed psychiatric disorder is causally related to his military service.  If anxiety neurosis, depression, and bipolar disorder are not diagnosed, a full explanation addressing the prior diagnoses of record must be provided (regardless if those diagnoses are no longer present).  

Second, if a diagnosis of PTSD is appropriate, the VA examiner must explain how the diagnostic criteria of DSM-5 are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the in-service stressors.  The examiner should also note the particulars of this Veteran's medical history, including the private and VA diagnoses of PTSD.  The examiner should note the Veteran's service in Southwest Asia and any stressor incurred there related to his fear of hostile military or terrorist activity.  If the criteria for PTSD are not met, the examiner should explain why not.  

Third, assess the current severity of the Veteran's service-connected panic disorder with agoraphobia.  The examiner should address the level of social and occupational impairment attributable to the Veteran's panic disorder with agoraphobia.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected panic disorder with agoraphobia.  If it is not possible to differentiate between impairment resulting from panic disorder with agoraphobia and impairment resulting from any other non-service-connected psychiatric disorder, the examiner should state this in the report. 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  All testing, to include an audiogram, must be performed.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner.  An explanation for all opinions expressed must be provided.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  

The examiner must render an opinion as to whether any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The audiologist must 1) presume that the Veteran was exposed to hazardous noise during service, 2) address the Veteran's in-service hearing examinations and the August 2011 VA examination report, and 3) consider the Veteran's post-service employment as a machine operator or installing/testing fire alarms.  

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  The examiner should indicate whether the type of hearing loss the Veteran has is the kind that is due to acoustic trauma, old age, infection, or some other cause. 

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his heart disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether the Veteran's heart disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected panic disorder with agoraphobia and/or hypertension caused or aggravated the heart disorder.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hypertension  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


